Citation Nr: 1643760	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  15-32 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to basic eligibility for Department of Veterans Affairs benefits.


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of M.M., who died in August 1987.  The record indicates that M.M. has no recognized service.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2015 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pasay, the Republic of the Philippines, which determined that the appellant was not entitled to VA benefits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required before the claim on appeal is decided.

The appellant seeks entitlement to basic eligibility for VA benefits based upon the military service of her husband, M.M., who passed away in August 1987.  The Board denied the appellant's claim in January 2015 because the National Personnel Records Center (NPRC) determined following a request for information that a record could not be identified verifying the military service of M.M. based on the information furnished.

Documentation submitted by the appellant includes a United States Coast Guard Certificate of Service dated October 3, 1945, which identifies the appellant's spouse as an ordinary seaman.  A Seaman's Certificate of Application from the U.S. Coast Guard dated that same day notes the certificate of service as "O.S. (presumably, ordinary seaman), wiper."  A February 1948 War Department Notification of Personnel Action reflects that the appellant's spouse was written up for desertion after he failed to join a ship on departure date.

The appellant has indicated in her February 2015 notice of disagreement that her spouse served as a "Merchant Seaman," and alluded to service in the American Merchant Marines.  The Board notes that service in the American Merchant Marine in oceangoing service is considered active duty for the purposes of all laws administered by the Secretary of Veterans Affairs, but only if such service occurred during World War II - the period from December 7, 1941 to August 15, 1945.  See Public Law No. 95-202, § 40, 91 Stat. 1433, 1449-50  (Nov. 23, 1977); 53 Fed, Reg. 2775 (1998); see also 38 C.F.R. § 3.7 (x)(15); Pacheco v. West, 12 Vet. App. 36, 37 (1998).

In her September 2015 substantive appeal (VA Form 9), the appellant stated her spouse served in the Coast Guard from July 1, 1944 to October 3, 1945.  In a June 2016 statement, the appellant stated her spouse told his family stories of serving at the "United States Army Transport System (USATS) during World War II transporting ammunitions."  She stated she had no documents supporting this claim.

The only request for information with respect to the appellant's deceased spouse's qualifying service was submitted to the NPRC.  However, in Tagupa v. McDonald, 27, Vet. App. 95 (2014), the U.S. Court of Appeals for Veterans Claims (CAVC) addressed the question of whether a request to the NPRC satisfies VA's duty under 38 C.F.R. § 3.203 (c) to request verification from a "service department" when a claimant has not submitted the requisite documentation to establish that he is a veteran for VA benefits purposes.  The Court held that in the absence of a statutorily delegated duty, the plain meaning of § 3.203 (c) requires verification of service from the relevant service department.  Accordingly, a remand is warranted in order to seek verification of the appellant's deceased spouse's qualifying service with the U.S. Coast Guard and the Department of the Army.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate service departments, including the United States Coast Guard and the Department of the Army, and request verification of whether M.M. acted in the service of the U.S. Armed Forces during World War II.  Specifically, requests should be made of any records which evidence either a favorable or unfavorable determination concerning the personnel status of M.M.  All requests and responses should be documented in the claims file.

2.  Then re-adjudicate the appellant's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




